                      Case 17-11931-BLS                    Doc 44           Filed 05/06/19            Page 1 of 2



B 2100A (Form 2100A) (12/15)


                     UNITED STATES BANKRUPTCY COURT
                                                        District of Delaware

 IN RE:                                                               :
 DONNA L CORRIDORI                                                    :
                                                                      :     Case No. 17-11931-BLS
                                                                      :     Chapter 13
            Debtor(s)                                                 :
                                                                      :

                                TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the
claim referenced in this evidence and notice.

U.S. Bank Trust National Association as Trustee of                        U.S. Bank Trust National Association as Trustee of
Cabana Series III Trust                                                   Bungalow Series III Trust
Name of Transferee                                                        Name of Transferor
Name and Address where notices to transferee                              Court Claim # (if known): 4-1
should be sent:
                                                                          Amount of Claim: $225,461.17
SN Servicing Corporation                                                  Date Claim Filed: 11/03/2017
323 Fifth Street,
Eureka, CA 95501
Phone: 800-603-0836                                                       Phone: 800 603-0836

Last Four Digits of Acct #: XX4996                                        Last Four Digits of Acct. #: 4996
Name and Address where transferee payments
should be sent (if different from above):



Phone:


Last Four Digits of Acct #:


I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.

By:    /s/ Lisa Hatfield                                                  Date: May 6, 2019_
      Transferee/Transferee's Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571
                Case 17-11931-BLS              Doc 44        Filed 05/06/19      Page 2 of 2




                                           Certificate of Service
I hereby certify that a copy of the foregoing Transfer of Claim was served on the parties listed below by
electronic means via the Court's CM/ECF notification system on this date May 6, 2019.

                                                                Office of the U.S. Trustee
                                                                J. Caleb Boggs Federal Building
Peter M. Sweeney                                                844 King Street, Suite 2207
100 W. 10th Street, Suite 203                                   Lockbox 35
Wilmington, DE 19801                                            Wilmington, DE 19899
psweeney@lscd.com                                               USTPRegion03.wl.ecf@usdoj.gov
Attorney for Debtor                                             U.S. Trustee

                                                                Michael B. Joseph
                                                                824 Market Street
                                                                PO Box 1351
                                                                Wilmington, DE 19899-1351
                                                                MJoseph@ch13de.com
                                                                Chapter13 Trustee

And by standard first-class mail postage prepaid to:

Donna L Corridori
30020 Overbrook Drive
Milton, DE 19968
Debtors



                                                       Respectfully submitted,

                                                       ____/s/ Lisa Hatfield___________________
                                                       Lisa Hatfield (Bar No. 4967)
                                                       Stern & Eisenberg Mid-Atlantic, PC
                                                       500 Creek View Road
                                                       Suite 304
                                                       Newark, DE 19711
                                                       lhatfield@sterneisenberg.com
                                                       Phone:(302) 731-7200
                                                       Fax:(302) 731-7211
                                                       Attorney for Secured Creditor


DE201800000543
